Citation Nr: 0509359	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  96-42 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of residuals of a left knee injury with 
internal derangement, currently rated as 30 percent 
disabling.

2.  Evaluation of left knee traumatic arthritis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to October 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  The RO denied a rating in excess of 
10 percent for residuals of a left knee injury with traumatic 
arthritis.  In an August 1997 rating decision, the RO granted 
a 20 percent evaluation for residuals of a left knee injury 
with traumatic arthritis effective June 10, 1996.  In January 
1998 the Board remanded the claim for a Travel Board hearing.  
In May 1998 the veteran presented oral testimony before a 
Decision Review Officer, and in November 1998, he withdrew 
his request for a Travel Board hearing.  In February 1999 the 
Board remanded the claim for further development.  In January 
2003 the RO granted a separate 10 percent rating for 
traumatic arthritis of the left knee effective August 14, 
1995.  In July 2003 the Board remanded the claims for further 
development.  In April 2004 a Decision Review Officer granted 
a 30 percent rating for residuals of a left knee injury with 
internal derangement effective August 14, 1995.

In a November 2002 statement, the veteran raised the issue of 
service connection for a skin disorder, which was also 
manifested by loss of hair, as secondary to taking medication 
for his service-connected left knee disabilities.  In a 
December 2004 statement, the veteran claimed that he will 
have to retire in March 2005 because of his service-connected 
left knee disabilities.  Therefore, he may have raised the 
issue of a entitlement to a total disability rating based on 
individual unemployability.  These matters are referred to 
the RO.



FINDINGS OF FACT

1.  The left knee injury is manifested by severe lateral 
instability.

2.  The left knee disability is manifested by at least 45 
degrees of flexion and by extension limited to at most 10 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left knee injury with internal derangement 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee traumatic arthritis based on limitation of 
flexion have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5260 
(2004).

3.  The criteria for a separate 10 percent evaluation for 
left knee traumatic arthritis based on limitation of 
extension have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the February 1996 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
March 2002, provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.

The AOJ provided the veteran rating decisions in February 
1996, August 1997, and January 2003, a Decision Review 
Officer decision in April 2004, a statement of the case (SOC) 
in July 1996, supplemental statements of the case (SSOCs) in 
August 1997, October 1998, January 2003, April 2003, June 
2004, and December 2004 included a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  These gave notice as to the evidence 
generally needed to substantiate his claims.  VA wrote to the 
veteran in March 2002 and again in January 2004 regarding the 
notification of the passage of the VCAA and the obligations 
of VA with respect to the duty to assist and duty to notify 
regarding the information and evidence necessary to 
substantiate his claims.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claims.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in March 2002 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  VA fully complied with 
the directives of the February 1999 and July 2003 Board 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Records pertinent to the current claim in the possession of 
the Federal government - past treatment records with the 
military and VA medical records - have been obtained.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
veteran was afforded VA examinations.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4).  As for private medical 
records, the veteran has submitted records from an orthopedic 
surgeon. Furthermore, the February 1996, August 1997, and 
January 2003 rating decisions, the April 2004 Decision Review 
Officer decision, the July 1996 SOC, the August 1997, October 
1998, January 2003, April 2003, June 2004 and December 2004 
SSOCs informed the veteran of the evidence in the possession 
of VA.  As it appears that VA has obtained all pertinent 
evidence, there is no duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. § 
5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

In the March 2002 VCAA letter, the AOJ informed the veteran 
that he may submit evidence regarding his claims.  In May 
2003 the veteran stated that he had no additional evidence to 
submit.  Also, in the January 2004 VCAA letter, VA told the 
veteran that he may submit evidence showing that his 
disabilities had increased in severity.  In February 2004 the 
veteran reported that VA already had all medical records from 
non-VA sources.  In a January 2005 letter, VA told the 
veteran to submit any additional evidence concerning his 
claims to the Board.  In short, VA in essence told the 
veteran to submit any evidence in his possession that 
pertains to his claims.  See 38 C.F.R. § 3.159(b)(1).  Based 
on the veteran's responses, any lack of an explicit request 
to submit any evidence in the veteran's possession is a 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

By the January 2005 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual background

The veteran underwent a VA orthopedic examination in January 
1997.  Physical examination revealed no swelling or deformity 
of the left knee.  There was laxity +2 with marked lateral 
instability of the left knee.  Flexion and extension were 
limited to 125 degrees with definite pain on motion.  
Crepitations were 2+.  There were no effusions or atrophy of 
the quadriceps muscles.  X-rays revealed osteoarthritic 
changes of the left knee joint.  The diagnosis was traumatic 
degenerative osteoarthritis involving the left knee with 
chondrocalcinosis or deposition of calcium pyrophosphate of 
both menisci and dish involvement of the left patella.

At a May 1998 hearing, the veteran testified that he had 
swelling in the left knee and that it was constantly painful.  
He said that at times he could barely walk and that he had 
severe instability along with weakness.  He noted that he 
does not use stairs because of his left knee.

The veteran was afforded another VA examination in September 
1999.  He reported pain over the posterolateral aspect of the 
left knee and a sense of weakness and stiffness of that knee 
after walking for prolonged periods of time or walking on 
uneven terrain.  He stated that the knee occasionally caught 
but did not lock.  He said that he had had swelling in the 
past but not in recent years.  He denied any redness or 
swelling of the knee.  He reported that he did not have 
flare-ups or constitutional symptoms.  

Physical examination revealed that the veteran walked with a 
normal gait and no limp.  He was wearing an elastic knee 
sleeve.  There was no deformity or tenderness of the left 
knee.  There was no effusion, ligamentous laxity, or 
crepitance on motion of that knee.  There was no subluxation 
or lateral instability of that knee.  The left lower limb was 
normally aligned.  McMurray's sign was absent.  The active 
and passive range of motion of the left knee was from zero to 
125 degrees.  There was no apparent pain on motion.  X-rays 
of the left knee revealed amorphous, speckled calcification 
of the peripheral margins of the medial and lateral menisci, 
and small, marginal osteophytes of the medial tibial plateau 
and at the margins of the patellofemoral joint.  The 
articular cartilage spaces were of normal thickness.  The 
diagnosis was traumatic arthritis of the left knee that was 
manifested by knee pain and characteristic radiographic 
changes.  The examiner indicated that there was moderate 
impairment of knee function due to weakened movement and 
excess fatigability.  The examiner noted that there was no 
incoordination of knee movement.

On October 2, 2002, the veteran underwent a private physical 
examination.  He reported that he had had intermittent pain 
during the last several years.  He stated that he had acute 
pain after a recent activity.  He indicated that he did not 
twist or injure the left knee and that there was a 
spontaneous onset of pain and swelling.  

Physical examination revealed that there was mild swelling on 
the left knee.  The veteran had an estimated 2+ effusion.  
There was tenderness mostly over the medial joint line and 
with attempts to fully extend knee and flex it past 90 
degrees.  The ligamentous examination grossly showed stable 
knees.  The distal and neurovascular statuses were intact.  
There was no significant increased erythema of the skin to 
suggest infection.  He denied feeling like he had a fever.  
X-rays of the left knee revealed calcification of both 
menisci with narrowing of the medial and lateral compartment, 
but he still had at least 50 percent of the articular 
cartilage space, patellofemoral articulation, and mild 
arthrosis.  The diagnoses were osteoarthritis not otherwise 
specified of the lower leg and internal derangement of the 
knee not otherwise specified.  The knee was injected with a 
combination of lidocaine, Marcaine, and long-acting Decadron.  
The doctor advised him to continue taking anti-
inflammatories.

The doctor completed a return-to-work-or-school form on 
October 2, 2002.  He stated that the veteran was released to 
modified duty until October 11, 2002.  The doctor reported 
that the veteran had the following limitations and 
restrictions: no lifting, no squatting, no kneeling, no 
climbing stairs, no bending, no carrying, and must use a 
brace.  The doctor indicated on October 9, 2002, that the 
veteran could return to his regular full-time work on October 
21, 2002.

The veteran saw his private doctor again on October 30, 2002.  
He reported that he still had intermittent discomfort and 
weakness in the left knee.  Physical examination revealed no 
effusion, but synovial swelling was present.  He was wearing 
a knee brace.  Range of motion was from zero to 120 degrees.  
The diagnoses were osteoarthritis not otherwise specified of 
the lower leg and internal derangement of the knee not 
otherwise specified.  The doctor recommended that the veteran 
continue to control his symptoms with anti-inflammatories and 
that he should limit his activities.  

The veteran underwent another VA examination in February 
2004.  He complained of daily pain with more intensity with 
prolonged standing, prolonged walking, and cold damp weather.  
He reported that he had had very severe episodes of pain at 
least once a week that required him to miss work.  He stated 
that he had swelling once a week and buckling one to three 
times a week.  He said that the knee pain interfered with his 
daily activities and occupation.  He complained of lack of 
endurance and chronic fatigue on a daily basis due to knee 
pain.  He indicated that he used a knee brace.  He noted that 
he limped daily because of knee pain and that a doctor had 
prescribed a cane.

Physical examination revealed that left knee flexion was to 
115 degrees and that extension was to minus 3 degrees.  He 
had 4+ crepitations.  There was moderately severe swelling.  
He had very significant 4+ laxity with very severe lateral 
instability.  There was very severe pain on palpation 
involving the lateral aspect of the left knee.  Pain in the 
left knee began at 120 degrees of flexion and ended at 115 
degrees of flexion.  Pain also began at minus 4 degrees of 
extension and ended at minus 3 degrees of extension.  There 
was a 50 percent reduction in range of motion in the left 
knee during acute flare-ups.  Pain was visibly manifested in 
the left knee on motion.  There was no ankylosis involving 
the left knee.  The strength of the left knee was 2/5.  There 
was significant weakness involving the left knee joint, but 
there were no subluxations.  There were objective signs of 
fatigability.  There was decreased range of motion on 
repetitive motion times five.  Flexion was decreased down to 
70 degrees, and extension was decreased down to minus 1 
degree.  The examiner noted that the pain in the left knee 
caused a major and quite severe functional impact.  The 
examiner reported that the veteran definitely needed a cane 
and knee brace for safe ambulation.  The veteran's gait was 
abnormal due to recurrent left knee pain and marked 
instability of the left knee.  X-rays of the left knee 
revealed arthritic changes with progression of arthritis.  A 
magnetic resonating imaging (MRI) scan of the left knee 
revealed a chronic tear of the anterior collateral ligament 
with tears of the medial and lateral menisci, degenerative 
changes, and chondromalacia.

The examiner diagnosed two disorders.  The first one was 
traumatic degenerative arthritis involving the left knee by 
arthroscopic examination with moderately severe limitation of 
motion, marked lateral instability, chronic synovitis, and 
chronic pain.  The second one was chronic tear of the 
anterior cruciate ligament with tears of the medial and 
lateral menisci and associated with degenerative changes and 
chondromalacia by MRI.

VA medical records reflect that in October 2004 the veteran 
had a flare up of knee pain and instability.  A doctor 
recommended that he keep off of his leg, elevate it, and stay 
out of work for about ten days.  In January 2005 the veteran 
was treated for severe knee pain and swelling.  A doctor 
noted that he had had difficulty ambulating and that he wore 
a brace and used a cane.  The doctor recommended that he take 
analgesic medications and anti-inflammatories, elevate his 
leg, and stay off his feet for about ten days.

III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59 
(2004).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  Synovitis 
will also be rated on limitation of motion of affected parts 
as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic 
Code 5020 (2004).

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2004).  
Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2004). Flexion and 
extension may be separately rated.  VAOPGCPREC 9-2004 (Sept. 
17, 2004).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

Limitation of motion can be separated rated from instability 
of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2004).  Symptomatic removal of the semilunar cartilage 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2004).  Limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The residuals of a left knee injury with internal derangement 
is rated 30 percent disabling under Diagnostic Code 5257.  
The maximum schedular rating assignable under that diagnostic 
code is 30 percent.  Therefore, no greater schedular benefit 
can flow to the veteran under that diagnostic code.  

As for the arthritis, it is rated as 10 percent disabling 
under Diagnostic Codes 5003-5010 based on painful and limited 
motion.  The record reflects that the veteran has limitation 
of flexion of the left knee.  The current evaluation 
contemplates functional limitation of flexion to 45 degrees.  
In order to warrant an increased rating for limitation of 
flexion, there must be an actual or functional equivalent of 
limitation of flexion to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  At the January 1997 VA examination, 
flexion and extension were limited to 125 degrees with 
definite pain on motion.  In September 1999, active and 
passive flexion was to 125 degrees and there was no apparent 
pain on motion.  At the first private examination in October 
2002, the veteran could flex his left knee past 90 degrees.  
At the second private examination in October 2002, flexion 
was to 120 degrees.  At the February 2004 VA examination, 
flexion was to 120 degrees with pain on motion beginning at 
115 degrees.  There were objective signs of fatigability.  
After repeatedly moving the knee five times, flexion was 
limited to 70 degrees.  The examiner noted that the pain 
caused a major and severe functional impact.  In short, 
flexion is limited to at least 45 degrees after repetitive 
motion and is limited to 115 degrees without repetitive 
motion.  Even when the Board accepts a 50 percent reduction 
in flexion during flare-ups from a starting point of 115 
degrees (57 degrees), such remaining function is better than 
45 degrees or the necessary 30 degrees for an increased 
rating.  Based on the above-mentioned medical evidence, the 
findings do not demonstrate symptomatology that equates to 
limitation of flexion to 30 degrees, even with full 
consideration of functional loss including pain and 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, 
a higher rating under Diagnostic Code 5260 for limitation of 
flexion of the left knee is not warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to 30 degrees of flexion.  
Rather, the veteran retains functional use to at least 45 
degrees of flexion.  The Board specifically notes that the 
decrease in functional use was manifested after repetitive 
testing.

In order to warrant a separate rating for limitation of 
extension, there must be an actual or functional equivalent 
of limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The current evaluation 
contemplates functional limitation of extension to 10 
degrees.  At the January 1997 VA examination, flexion and 
extension were limited to 125 degrees with definite pain on 
motion.  In September 1999, active and passive extension was 
to zero degrees and there was no apparent pain on motion.  At 
the two private examinations in October 2002, the veteran 
could fully extend his left knee.  At the February 2004 VA 
examination, extension was to minus 4 degrees with pain on 
motion beginning at minus 3 degrees.  There were objective 
signs of fatigability.  After repeatedly moving the knee five 
times, extension was limited to minus 1 degrees.  The 
examiner noted that the pain caused a major and severe 
functional impact.  In sum, there is limitation of extension 
to four degrees with pain on motion.  Based on the above-
mentioned medical evidence, the findings demonstrate 
symptomatology that equates to limitation of extension to 10 
degrees, even with full consideration of functional loss 
including pain and fatigability.  However, the findings do 
not demonstrate symptomatology that equates to limitation of 
extension to 15 degrees, even with full consideration of 
functional loss including pain and fatigability.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a separate 10 
percent rating under Diagnostic Code 5261 for limitation of 
extension of the left knee is warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to 15 degrees of extension.  
Rather, the veteran retains functional use to at least 10 
degrees of extension.  The Board specifically notes that the 
decrease in functional use was manifested after repetitive 
testing.

The Board notes that the February 2004 VA examiner diagnosed 
chronic synovitis.  The veteran is not entitled to a higher 
rating under Diagnostic Code 5020 because synovitis is also 
rated based on limitation of motion as degenerative 
arthritis.

The February 2004 VA examination revealed a chronic tear of 
the anterior cruciate ligament and tears of the medial and 
lateral menisci.  Consideration under Diagnostic Code 5259 
(cartilage, semilunar, removal of, symptomatic) is not 
warranted because there is no evidence of a removal of a 
semilunar cartilage.  In any event, limitation of motion is a 
relevant consideration under Diagnostic Code 5259, and his 
limitation of motion of the left knee is already rated as 10 
percent disabling under Diagnostic Codes 5003-5010.  As for 
Diagnostic Code 5258 (cartilage, semilunar, dislocated), the 
veteran had effusion on the first private examination in 
October 2002 and the February 2004 VA examiner noted that 
there was moderately severe swelling.  Also, the veteran's 
left knee is painful.  However, the veteran has not 
complained of locking.  In fact, at the September 1999 VA 
examination, the veteran denied any locking.  Furthermore, 
locking has never been demonstrated on examination.  As there 
is no evidence of frequent episodes of locking, a higher 
rating is not warranted under that diagnostic code. 

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating.  In particular, the 
evidence shows that the veteran does not have ankylosis of 
the knee, a malunion or nonunion of the tibia or fibula, or 
genu recurvatum.  Therefore, a higher or separate rating is 
not warranted under Diagnostic Codes 5256 (ankylosis of the 
knee), 5262 (impairment of the tibia and fibula), or 5263 
(genu recurvatum).

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's left knee disabilities cause 
a marked interference with his employment, or that such have 
in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  The evidence 
reflects that the veteran has been employed.  While the 
veteran claimed that he will retire in March 2005 because his 
inability to stand and walk at his current job and although 
there is evidence that the veteran has missed work because of 
his left knee, there is no competent evidence of marked 
interference with his employment.  In that regard, the Board 
notes that the three disability ratings now assigned for the 
service-connected left knee disorders contemplate a level of 
interference with employment associated with the degrees of 
disability demonstrated.  Consequently, the Board finds that 
a referral for extraschedular consideration is not warranted.


ORDER

An evaluation in excess of 30 percent for residuals of a left 
knee injury with internal derangement is denied.

An evaluation in excess of 10 percent for left knee traumatic 
arthritis based on limitation of flexion is denied.

A separate 10 percent disability rating for left knee 
traumatic arthritis based on limitation of extension is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


